Memorandum. The order of the Appellate Division should be affirmed, with costs, and the question certified answered in the affirmative.
The opinion at the Appellate Division adequately and incisively treats of the issues involved. It is only then necessary to note that, even on a narrower view than that taken at the Appellate Division, plaintiffs have standing to litigate the issues. As real property taxpayers they are personally aggrieved by the *954taxes levied against their properties under the statute attacked and actions by State and municipal officials under the statute (cf. Matter of Donohue v. Cornelius, 17 N Y 2d 390, 396-397; St. Clair v. Yonkers Raceway, 13 N Y 2d 72, 76, cert. den. 375 U. S. 970; Matter of Posner v. Rockefeller, 33 A D 2d 314, 315-316, affd. 26 N Y 2d 970).
It should be emphasized that any view of the merits is inappropriate at this stage of the litigation.